NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 31 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MAGDALENA MARCOS PASCUA,                        No. 17-15378

                Plaintiff-Appellant,            D.C. No. 1:16-cv-00016-LEK-KJM

 v.
                                                MEMORANDUM*
ONEWEST BANK,

                Defendant-Appellee.

                   Appeal from the United States District Court
                              for the District of Hawaii
                   Leslie E. Kobayashi, District Judge, Presiding

                           Submitted October 23, 2017**

Before:      McKEOWN, WATFORD, and FRIEDLAND, Circuit Judges.

      Magdalena Marcos Pascua appeals pro se from the district court’s judgment

dismissing her action alleging federal claims arising out foreclosure proceedings.

We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Arrington v.

Wong, 237 F.3d 1066, 1069 (9th Cir. 2001), and we affirm.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       The district court properly dismissed Pascua’s action on the basis of the

prior exclusive jurisdiction doctrine because Pascua and defendant were involved

in a prior, concurrent foreclosure action concerning the same property in state

court. See Chapman v. Deutsche Bank Nat. Tr. Co., 651 F.3d 1039, 1044 (9th Cir.

2011) (“[W]here parallel state and federal proceedings seek to determine interests

in specific property as against the whole world (in rem), or where the parties’

interests in the property . . . serve as the basis of the jurisdiction for the parallel

proceedings (quasi in rem), then the doctrine of prior exclusive jurisdiction fully

applies.” (citations and internal quotation marks omitted)); see also United States

v. One 1985 Cadillac Seville, 866 F.2d 1142, 1145 (9th Cir. 1989) (where a

property is already under the in rem jurisdiction of a state court, the federal court

must yield to the prior, concurrent state court proceeding).

       We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

       AFFIRMED.




                                             2                                      17-15378